09/02/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 20-0588

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

RYAN PATRICK SULLIVAN,

           Defendant and Appellant.


                                  ORDER


      Upon consideration of Appellant’s notice of intent to file reply

brief and good cause appearing,

     IT IS HEREBY ORDERED that Appellant’s reply brief is due on

or before October 3, 2022.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                   September 2 2022